Title: August. [1787]
From: Washington, George
To: 




Wednesday 1st. About 11 oclock, after it had ceased raining, we all set out for the City and dined at Mr. Morris’s.
 


Thursday 2d. Dined, Drank Tea, & Spent the Evening at Mr. Morris’s.
 



Friday 3d. In company with Mr. Robt. Morris and his Lady and Mr. Gouvr. Morris I went up to Trenton on another Fishing party. Lodged at Colo. Sam Ogdens at the Trenton Works. In the Evening fished, not very successfully.


   
   Samuel Ogden (1746–1810), an iron founder who had supplied iron products to GW’s army during the Revolution, had also served as a colonel in the New Jersey militia. In 1775 he married Euphemia Morris, a younger sister of Gouverneur Morris (MINTZMax M. Mintz. Gouverneur Morris and the American Revolution. Norman, Okla., 1970., 39, 47, 70; SWIGGETTHoward Swiggett. The Extraordinary Mr. Morris. Garden City, N.Y., 1952., 15, 48).



 


Saturday 4th. In the morning, and between breakfast & dinner, fished again with more success (for perch) than yesterday.
Dined at Genl. Dickenson’s on the East side of the River a little above Trenton & returned in the evening to Colo. Ogden’s.


   
   Philemon Dickinson (1739–1809), a brother of John Dickinson, was a brigadier general and major general in the New Jersey militia and participated in the 1777 New Jersey campaign. In that year John Adams “walked . . . [from Trenton] to General Dickinsons House,” which he found to be “a Scaene of Desolation” from the war (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:264). In 1784 Jacob Hiltzheimer found Dickinson “busy looking after the stone house he is having built at the end of his wooden building, about a mile out of Trenton” (HILTZHEIMERJacob Cox Parsons, ed. Extracts from the Diary of Jacob Hiltzheimer, of Philadelphia. 1765–1798. Philadelphia, 1893., 65). Dickinson was John Cadwalader’s second in a duel (4 July 1778) with Thomas Conway over the latter’s criticism of GW’s abilities as a general.



 


Sunday 5th. Dined at Colo. Ogdens, early; after which in the company with which I came, I returned to Philadelphia at which we arrived abt. 9 Oclk.
 


Monday 6th. Met, according to adjournment in Convention, & received the rept. of the Committee. Dined at Mr. Morris’s and drank Tea at Mr. Meridiths.
 


Tuesday 7th. In convention. Dined at Mr. Morris’s and spent the evening there also.
 


Wednesday 8th. In Convention. Dined at the City Tavern and remained there till near ten oclock.
 


Thursday 9th. In Convention. Dined at Mr. Swanwicks and spent the Afternn. in my own room—reading letters and accts. from home.


   
   John Swanwick, who became a partner of Thomas Willing and Robert Morris in 1783, later served in the United States House of Representatives (1795–98).



 



Friday 10th. Dined (after coming out of Convention) at Mr. Binghams and drank Tea there. Spent the evening at my lodgings.
 


Saturday 11th. In Convention. Dined at the Club at Springsbury and after Ten returnd. home.
 


Sunday 12th. Dined at Bush hill with Mr. William Hamilton. Spent the evening at home writing letters.
 


Monday 13th. In Convention. Dined at Mr. Morris’s, and drank Tea with Mrs. Bache, at the Presidents.


   
   Sarah Franklin Bache (1744–1808), daughter of Benjamin Franklin and wife of Richard Bache (1737–1811), served as her father’s hostess after his return from France to America in 1785.



 


Tuesday 14th. In Convention. Dined, drank Tea, and spent the evening at home.
 


Wednesday 15th. The same—as yesterday.
 


Thursday 16th. In Convention. Dined at Mr. Pollocks & spent the evening in my chamber.


   
   In 1790 Oliver Pollock lived on Chestnut Street below Sixth Street (HEADS OF FAMILIES, PA.Heads of Families at the First Census of the United States Taken in the Year 1790: Pennsylvania. 1908. Reprint. Baltimore, 1970., 225).



 


Friday 17th. In Convention. Dined and drank Tea at Mr. Powells.
 


Saturday 18th. In Convention. Dined at Chief Justice McKeans. Spent the afternoon & evening at my lodgings.


   
   Thomas McKean (1734–1817) began his law career in Delaware and in 1777 became chief justice of Pennsylvania, serving until 1799 when he was elected governor of Pennsylvania. In 1790 he lived on the east side of Third Street (HEADS OF FAMILIES, PA.Heads of Families at the First Census of the United States Taken in the Year 1790: Pennsylvania. 1908. Reprint. Baltimore, 1970., 238).



 


Sunday 19th. In company with Mr. Powell rode up to the white Marsh. Traversed my old Incampment, and contemplated on the dangers which threatned the American Army at that place. Dined at German town. Visited Mr. Blair McClenegan. Drank Tea at Mr. Peters’s and returned to Philadelphia in the evening.


   
   white marsh: about 12 miles north and west of Philadelphia, the last camp of GW’s army (Nov.–Dec. 1777) before he moved his men to Valley Forge for the winter. See FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 5: chap. 21. german town: the scene of a confused

battle between the Continental Army and the British (3–4 Oct. 1777) a few miles north of Philadelphia on the east side of the Schuylkill River. Blair McClenachan, a Philadelphia merchant, had bought Cliveden, the Chew country home in Germantown, from Benjamin Chew in 1779, which is probably where GW is visiting this day. In the American attack on Germantown this house, stubbornly held by British troops, was the center of intense fighting and cannonading by GW’s troops.



 


Monday 20th. In Convention. Dined, drank Tea and spent the evening at Mr. Morris[’s].
 


Tuesday 21st. Did the like this day also.


   
   “We have lately made a rule to meet at ten and sit ’til four, which is punctually complied with” (David Brearley to William Paterson, 21 Aug. 1787, FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 3:73).



 


Wednesday 22d. In Convention. Dined at Mr. Morris’s farm at the Hills. Visited at Mr. Powells in the Afternoon.
 


Thursday 23d. In Convention. Dined, drank Tea & spent the evening at Mr. Morris’s.
 


Friday 24th. Did the same this day.
 


Saturday 25th. In Convention. Dined with the Club at Springsbury & spent the afternoon at my lodgings.
 


Sunday 26th. Rode into the Country for exercise 8 or 10 miles. Dined at the Hills and spent the evening in my chamber writing letters.
 


Monday 27th. In Convention. Dined at Mr. Morris’s and drank Tea at Mr. Powells.
 


Tuesday 28th. In Convention. Dined, drank Tea, and spent the evening at Mr. Morris’s.
 


Wednesday 29th. Did the same as yesterday.
 


Thursday 30th. Again the same.
 


Friday 31st. In Convention. Dined at Mr. Morris’s and with a Party went to Lansdale & drank Tea with Mr. & Mrs. Penn.


   
   lansdale: Lansdowne. John Penn’s wife, Ann Allen Penn, was the daughter of William Allen, the former chief justice of Pennsylvania.



